             Case 4:19-cr-40057-TSH Document 3-1 Filed 11/21/19 Page 1 of 7



              AFFIDAVIT IN SUPPORT OF AN APPLICATION FOR COMPLAINT

        I, Brandon Amerine, having been duly sworn, depose and state as follows:

                       INTRODUCTION AND AGENT BACKGROUND

        1.       I am a Special Agent (“SA”) with the Federal Bureau of Investigation (“FBI”),

and have been so employed for approximately six months. Since October 2019, I have been

assigned to the Boston Division of the FBI. I have investigated criminal violations related to

bank robberies and Hobbs Act violations. I have received training and gained experience in

search and seizure, arrest procedures, surveillance, violent criminal offenses, fraud, and various

other crimes. I have participated in the execution of a federal arrest warrant.

        2.       I submit this affidavit in support of a Criminal Complaint charging Samuel Jose

Baptista (“BAPTISTA”), age 27, with a violation of 18 U.S.C. § 2113(a) for the commission of a

bank robbery at TD Bank, located at 430 West Boylston Street in Worcester, Massachusetts (the

“Subject Offense”).

        3.       The facts in this affidavit come from my personal observations and review of

records, my training and experience, and information obtained from other agents and witnesses.

This information included in this affidavit is intended to establish the requisite probable cause for

the issuance of the requested Criminal Complaint and does not set forth all of my knowledge

about this matter.

                      EVIDENCE IN SUPPORT OF PROBABLE CAUSE

   A.         The Worcester TD Bank Robbery

        4.       TD Bank is a bank whose deposits are insured by the Federal Deposit Insurance

Corporation.

        5.       TD Bank maintains a branch location at 430 West Boylston Street in Worcester,
             Case 4:19-cr-40057-TSH Document 3-1 Filed 11/21/19 Page 2 of 7



Massachusetts (hereinafter the “Worcester TD Bank”).

        6.       On October 20, 2019, at approximately 1:55 p.m., a black male, later identified as

BAPTISTA, entered the Worcester TD Bank. BAPTISTA wore a black jacket, dark blue jeans,

and a hat. BAPTISTA carried a black backpack.

        7.       BAPTISTA approached the teller desk, stated to the tellers, “this is a robbery,”

and demanded $10,000 in cash. BAPTISTA told the tellers that he had a bomb in his backpack

and that they had five minutes to get the cash before BAPTISTA would detonate the bomb.

        8.       A teller left the desk to notify the assistant manager. After a few moments, the

assistant manager approached the teller desk and BAPTISTA repeated his demand.

        9.       The assistant manager retrieved $10,000 in cash from the bank vault. The

$10,000 was bound together with a paper band, with the assistant manager’s handwritten initials

on the band. The bank employees handed the $10,000, wrapped in the paper band, to

BAPTISTA.

        10.      BAPTISTA exited the Worcester TD Bank and walked across the street to a

business located at 404 West Boylston Street.

        11.      On October 25, Worcester police retrieved the security video from the business

located at 404 West Boylston Street for October 20, 2019. That video depicted BAPTISTA enter

the business at approximately 1:51 pm and speak with an employee of the business. BAPTISTA

then exited the business at approximately 1:52 pm. The video depicted BAPTISTA return to the

business at approximately 1:58 pm. After having another conversation with the employee,

BAPTISTA again exited the establishment.

   B.         The Revere East Boston Savings Bank Robbery

        12.       On October 26, BAPTISTA entered the East Boston Savings Bank located at 126



                                                  2
           Case 4:19-cr-40057-TSH Document 3-1 Filed 11/21/19 Page 3 of 7



Squire Road in Revere, Massachusetts. BAPTISTA was wearing all black, including a black

knitted cap.

          13.    BAPTISTA approached a bank teller and passed to the teller a withdrawal slip,

on which was written “10/21/19” and “$10,000.” BAPTISTA then told the teller “this is a

robbery,” that he wanted $20,000, and that he had a bomb in his backpack.

          14.    The teller handed to BAPTISTA $1,880 in various denominations, including bait

bills. BAPTISTA then told the teller not to call the police and threatened to return with the

bomb if she did so. BAPTISTA then exited the bank and entered a taxicab.

          15.    Bank personnel observed the distinctive color of the taxicab and were able to

record the taxicab number, license plate, and the name of the taxicab company. Bank employees

also observed the direction the cab was traveling in the direction of the Northgate Shopping

Center.

          16.    Revere police responded to the bank. Bank employees provided police with a

description of the taxicab and its direction of travel.

          17.    Revere police subsequently located the subject taxicab in the parking lot of the

Northgate Shopping Center. The taxicab driver informed police that he had picked up a black

male from a Motel 6 in Peabody and drove the male to the East Boston Savings Bank. 1 The

driver stated that he waited while the male was in the bank. After exiting the bank and re-

entering the taxicab with the backpack, the male changed his clothes in the backseat of the cab.

The driver told police that he dropped off the male at one of the businesses in the shopping

complex. The male paid the driver $140.



1
 The police believe the driver was referring to the Motel 6 in Danvers, Massachusetts, which is in close
proximity to Peabody. There is no Motel 6 in Peabody.


                                                    3
          Case 4:19-cr-40057-TSH Document 3-1 Filed 11/21/19 Page 4 of 7



        18.      The police searched the store for BAPTISTA. When the police did not find

BAPTISTA in the store, the police began to search neighboring businesses. Police located

BAPTISTA, carrying a backpack, in a nearby store and arrested BAPTISTA without incident.

        19.      Upon his arrest, BAPTISTA told the police that the money was in the backpack

and that he did not have a bomb or weapons on him. BAPTISTA further stated “I did it, I did it

you got me. The money is [in] the bag.”

        20.      During a subsequent search of the backpack, the police found $1,740 in cash,

including $180 in bait bills, and the bank deposit slip. The police also found a black jacket,

black winter hat, black sneakers, and a black t-shirt with the “Air Jordan” slogan on the front.

No weapons were found in the backpack.

   C.         Statements Made by BAPTISTA

        21.      Following his arrest, police transported BAPTISTA to the Revere Police

Department where he agreed to speak to agents from the FBI. Prior to the interview, BAPTISTA

was provided his Miranda warnings and agreed to waive his rights. The interview was video-

and audio-recorded.

        22.      BAPTISTA admitted that he committed the robbery on October 20, 2019 at the

Worcester TD Bank. BAPTISTA told agents that on the day of the robbery, he was wearing a

“True Religion” brand hat, a white collared shirt, a black windbreaker, blue jeans, shoes, and a

black backpack.

        23.      BAPTISTA told agents that he originally requested a cab from the business at 404

West Boylston Street before the robbery to wait for him as he committed the robbery.

BAPTISTA stated that he then entered the TD Bank and demanded $10,000 from the teller desk

by threatening to detonate the bomb in his backpack. BAPTISTA confirmed that he told the



                                                 4
            Case 4:19-cr-40057-TSH Document 3-1 Filed 11/21/19 Page 5 of 7



tellers that they had five minutes to get the cash.

        24.     According to BAPTISTA, when the cab did not arrive to pick up him after the

robbery, he flagged a random passing vehicle, the driver of which agreed to drive him from

Worcester to Salem, Massachusetts. BAPTISTA paid the driver $4,100 in total. Once in Salem,

BAPTISTA put his clothing and backpack into a trash bag and discarded the trash bag outside an

apartment on Burnside Street in Salem.

        25.     BAPTISTA told agents that he used the stolen funds to purchase clothes, jewelry,

video games, and an Xbox game system over the course of the next five days. By October 26,

BAPTISTA was out of money and decided to rob another bank.

        26.     BAPTISTA stated that he took a taxicab from a motel in Danvers to East Boston

Savings Bank in Revere. BAPTISTA told agents that he was wearing black and white sneakers,

black Nike pants, an “Air Jordan” t-shirt, a black jacket, a black beanie hat, and a camouflage

backpack.

        27.     According to BAPTISTA, after he arrived at East Boston Savings Bank,

BAPTISTA entered the bank and waited in line for a teller. BAPTISTA then approached the

teller and wrote down his demand of $20,000 and the date on a piece of paper, which he gave to

the teller. BAPTISTA told the teller that he had a bomb on his back and demanded money. 2

The bank complied and handed to BAPTISTA a sum of money. BAPTISTA told the teller that

he would be around the corner if she called the police.

        28.     After BAPTISTA exited the bank and re-entered the waiting cab, BAPTISTA



        2
          BAPTISTA apparently wrote the wrong date on the withdrawal slip. BAPTISTA also told FBI
agents that he wrote down $20,000 on the slip; in actuality, he wrote down a demand for $10,000.
Furthermore, according to a police interview of the bank teller, BAPTISTA told her that he had a bomb in
his backpack, not on his back.


                                                   5
         Case 4:19-cr-40057-TSH Document 3-1 Filed 11/21/19 Page 6 of 7



instructed the driver to drive him back to the motel in Danvers and proceeded to change his

clothing in the cab. BAPTISTA placed the clothing he was wearing during the bank robbery

clothing into a bag. BAPTISTA stated that he thought the cab was driving too slowly and,

instead, instructed the driver to drop him off at the store where police later found him.

BAPTISTA stated that he threw away the bag that contained his bank robbery clothing while he

was in the store.

        29.      BAPTISTA told agents that he never had any weapons on him.

   D.         The Subsequent Investigation

        30.      On October 26, 2019, FBI agents recovered BAPTISTA’s clothing from the trash

that was placed outside the apartment on Burnside Street, in Salem, including: one pair of jeans,

one white button down, one black jacket, one “True Religion” brand hat, and one black

backpack.

        31.      In addition to the clothing, the FBI also recovered a $10,000 money band with the

handwritten initials of the Worcester TD Bank assistant manager.

        32.      On October 29 and October 30, 2019, Worcester police presented a photo array to

two bank tellers and the assistant manager at the Worcester TD Bank to identity BAPTISTA.

One bank teller and the assistant manager were not able to make any identification. The other

bank teller picked out BAPTISTA from the photo array and stated that she was “75% positive”

that he was the robber.

        33.      On November 1, 2019, Worcester police interviewed the employee of the

business at 404 West Boylston Street. According to the employee, BAPTISTA entered the

business and told the employee that his name was “Sam.” BAPTISTA asked the employee to

call him a cab. About five minutes later, BAPTISTA entered the establishment again when the



                                                 6
         Case 4:19-cr-40057-TSH Document 3-1 Filed 11/21/19 Page 7 of 7



cab did not arrive. When the employee told him to wait another five minutes, BAPTISTA exited

the business and did not return.

                                           CONCLUSION

       34.     Based on the information described above, I have probable cause to believe that

on October 20, 2019, Samuel Jose BAPTISTA committed the Subject Offense, namely bank

robbery, in violation of Title 18, United States Code, Section 2113(a).

       35.     Wherefore, your affiant respectfully requests that this Court issue the requested

criminal complaint and arrest warrant.



                                                   I declare that the foregoing is true and correct.


                                               ____________________
                                               Brandon Amerine
                                               Special Agent
                                               Federal Bureau of Investigation


       Subscribed and sworn to before me, this 21st day of November, 2019


                              _______
                                 __
       ____________________________ ____
                                       _____
                              nnenesssy
       Honorable David H. Hennessy
                                istra
                                   rate
                                   ra
       Chief United States Magistrate te JJudge
                                           uddge
       District of Massachusettss




                                                      7
